Citation Nr: 1717978	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a right eye retina scar.

2.  Entitlement to service connection for residuals of a left total knee arthroplasty.

3.  Entitlement to service connection for right knee osteoarthritis.

4.  Entitlement to service connection for a low back disability (previously claimed as residuals of a low back injury).

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for right hip osteoarthritis, including as due to a low back disability.

7.  Entitlement to service connection for left hip osteoarthritis, including as due to a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to January 1958 and from July 1958 to November 1974, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted, in pertinent part, the Veteran's claim of service connection for a right eye retina scar (which was characterized as retinal scar, right eye injury), assigning a zero percent rating effective August 22, 2006, and denied the Veteran's claims of service connection for obstructive sleep apnea, residuals of a left knee total knee arthroplasty (which was characterized as left knee replacement (claimed as left knee condition)), right knee osteoarthritis, a low back disability (which was characterized as residuals of a low back injury), and for right hip osteoarthritis and left hip osteoarthritis, each including as due to a low back disability.  The Veteran disagreed with this decision in May 2007.  He perfected a timely appeal in February 2009.  A Travel Board hearing was held at the RO in February 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

In a May 2017 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss, left antecubital vein phlebitis, tinea pedis, tinnitus, and for vertigo.  As the time for initiating an appeal of this decision has not yet expired, none of these claims are in appellate status.  See generally 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for obstructive sleep apnea, right hip osteoarthritis, and left hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected right eye retina scar is stable and does not result in any compensable disability.

2.  The record evidence shows that the Veteran's residuals of a left total knee arthroplasty, right knee osteoarthritis, and low back disability are not related to active service or any incident of service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right eye retina scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code (DC) 6009 (2016).

2.  Residuals of a left total knee arthroplasty were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Right knee osteoarthritis was not incurred in or aggravated by active service nor may be it presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for a right eye retina scar is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by letters dated in November 2006, March 2007, January 2008, May and September 2010, and in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's initial compensable rating claim for a right eye retina scar is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Board notes in this regard that the Veteran stated at his February 2017 hearing that he would be submitting additional records in support of his appeal and, as a result, the record in this case was left open for an additional 90 days following this hearing in order to provide the Veteran with sufficient time to submit these records.  See Board hearing transcript dated February 6, 2017, at pp. 15-16.  Unfortunately, although the Veteran had ample opportunity to submit additional evidence, no evidence has been received since his hearing.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  He also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected right eye retina scar and the contended causal relationship between residuals of a left total knee arthroplasty, right knee osteoarthritis, or a low back disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Initial Compensable Rating for a Right Eye Retina Scar

The Veteran contends that his service-connected right eye retina scar is more disabling than currently evaluated.  He essentially contends that his retina scar interferes with his right eye vision and causes right eye pain.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right eye retina scar currently is evaluated as zero percent disabling (non-compensable) effective August 22, 2006, by analogy to 38 C.F.R. § 4.79, DC 6009 (unhealed eye injury).  See 38 C.F.R. § 4.79, DC 6009 (2016).  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides that eye disabilities should be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A minimum 10 percent rating is assigned under DC 6009 for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned under DC 6009 for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A Note following this General Formula provides that an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare providers.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for a right eye retina scar.  The Veteran essentially contends that his service-connected right eye retina scar interferes with his right eye vision and causes right eye pain.  The record evidence does not support his assertions, however.  It shows instead that this disability is not manifested by any compensable disability at any time during the appeal period.  For example, the Veteran's available service treatment records document that he injured the retina of his right eye while on active service in September 1957.  At that time, the Veteran reported injuring his right eye playing football.  The diagnosis was traumatic chorioretinitis (Purtscher's disease) of the right eye.  The Board notes that Purtscher's disease is defined as traumatic angiopathy of the retina with edema, hemorrhage, and exudation.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 540 (30th ed. 2003).  Following this in-service injury, the Veteran was hospitalized for several days in October and November 1957 for a course of steroid therapy and bed rest to treat his right eye retina scar.  His separation physical examination in December 1957 at the end of his first period of active service noted a right ear retinal tear in the summary of defects and diagnoses but his right eye was normal clinically and his visual acuity in the right eye was 20/50 at this examination.

At his enlistment physical examination at the beginning of his final period of active service in July 1958, clinical evaluation was normal and the Veteran's visual acuity in the right eye was 20/50.  He reported a history of eye trouble.  Outpatient treatment in October 1962 noted an old retinal detachment in the right eye.  Subsequent outpatient treatment in May 1964 showed that his eye "looks fine."  At his separation physical examination at the end of his final period of active service in August 1974, prior to his actual separation from service in November 1974, no right eye problems were noted on clinical evaluation and the Veteran's visual acuity in the right eye was 20/40.  His medical history at separation included a retinal scar in 1957 with blood clot removed which affected his vision but resulted in no complications.

The post-service medical evidence also does not support granting an initial compensable rating for a right eye retina scar.  It shows instead that the Veteran does not experience any compensable disability due to this service-connected disability.  For example, on outpatient treatment in October 1987, the Veteran's history included a "retinal problem" in 1956.  Slit lamp examination showed a small nasal corneal scar in the right eye.  The impressions included old vitreous hemorrhage of the right eye.

On private outpatient treatment in July 2005, it was noted that the Veteran's right eye retina scar was stable.

It appears that the Veteran had annual eye examinations with VA clinicians beginning in 2007.  His right eye retinal scar was noted at these examinations but the VA clinicians who examined his eyes annually between 2007 and 2016 all concluded that this scar was stable.  The Veteran's visual acuity ranged between 20/20 and 20/60 in the right eye.  He wore glasses.  The diagnoses included longstanding choroidal rupture (or retinal scar) in the right eye.

The Veteran contends that his service-connected right eye retina scar is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, however.  It shows instead that this service-connected disability has not resulted in any visual impairment or incapacitating episodes as is required for an initial compensable rating under the General Rating Formula.  See 38 C.F.R. § 4.79, DC 6009 (2016).  The Board acknowledges that the Veteran incurred a right eye retina scar and was hospitalized for treatment of this condition during active service.  None of the Veteran's post-service treating clinicians have attributed his visual impairment to the service-connected right eye retina scar.  Nor have any of these clinicians found that the Veteran experienced and incapacitating episode of eye disease requiring bed rest and treatment.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial compensable rating for a right eye retina scar.  The Board finds it highly significant in this regard that the Veteran himself testified in February 2017 that he did not experience any current disability due to his service-connected right eye retina scar.  See Board hearing transcript dated February 6, 2017, at pp. 2-5.  In summary, the Board finds that the criteria for an initial compensable rating for a right eye retina scar have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for residuals of a left total knee arthroplasty, right knee osteoarthritis, or for a low back disability.  The Veteran contends that he injured his knees and low back after falling off of a ladder during active service and experienced continuous bilateral knee and low back disabilities after this initial in-service injury.  The record evidence does not support his assertions regarding an etiological link between the Veteran's residuals of a left total knee arthroplasty, right knee osteoarthritis, or low back disability and active service.  It shows instead that, although the Veteran has complained of and been treated for multiple bilateral knee and low back problems since his service separation, none of these claimed disabilities are related to active service.  For example, the Veteran's available service treatment records show that he was normal clinically at his enlistment physical examination in June 1954 at the beginning of his first period of active service.  Clinical evaluation was unchanged at his separation physical examination in December 1957 prior to the end of his first period of active service in January 1958.  

Service treatment records from the Veteran's second period of active service show that he was normal clinically at his enlistment physical examination in July 1958.  

On outpatient treatment in May 1961, the Veteran complained of a backache.  Physical examination showed paraspinal muscle spasms and limitation of motion.  The diagnosis was myositis.

In December 1970, the Veteran's right knee was within normal limits on physical examination.  X-rays of the right knee were normal.  The diagnosis was very mild degenerative arthritis.

Bilateral knee x-rays taken in July 1973 were within normal limits.

On outpatient treatment in September 1973, the Veteran's complaints included bilateral knee pain which worsened at night, on prolonged sitting, and going upstairs.  Physical examination showed crepitus on the bilateral patellae and tenderness to percussion.  The impression was atypical chondromalacia patellae.

At his final separation physical examination in August 1974, prior to his separation from service in November 1974, clinical evaluation of the Veteran's knees and spine was normal.  He denied any in-service medical history of knee or spine problems.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claims for residuals of a left total knee arthroplasty, right knee osteoarthritis, or for a low back disability.  It shows instead that, although the Veteran has been diagnosed as having and treated for each of these disabilities since his service separation, none of them are related to active service or any incident of service.  For example, these records indicate that the Veteran had spinal decompression surgery in January 1997, post-lateral decompression and internal fixation (PLIF) back surgery in January 2002, and a left total knee arthroplasty in May 2005.  

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in November 2013, the Veteran's complaints included persistent bilateral knee soreness and popping.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He denied any knee injuries and reported that flare-ups of knee pain resulted in weakness.  His left total knee arthroplasty was noted.  Physical examination showed 5/5 muscle strength and no joint instability or recurrent patellar subluxation.  The Veteran occasionally used a cane and regularly used a walker for ambulation.  X-rays showed right knee arthritis.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were related to active service.  The rationale for this opinion was that the Veteran's right knee degenerative joint disease may be the result of injury, overuse, or aging.  The rationale also was that there was no evidence of an injury in the claims file and all of the Veteran's x-rays had been negative.  The rationale finally was that, although the Veteran had been diagnosed as having chondromalacia, this was not "a precursor to degenerative arthritis based on" a review of relevant medical literature.  The diagnoses were right knee degenerative joint disease and left total knee arthroplasty.

On VA back (thoracolumbar spine) conditions DBQ in November 2013, the Veteran complained of persistent low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He reported injuring his back several times during active service.  His post-service back surgeries were noted.  He did not experience flare-ups of pain which impacted his back function.  Physical examination showed less movement than normal, no localized tenderness to palpation, guarding or muscle spasm, or muscle atrophy, 5/5 muscle strength, normal deep tendon reflexes, normal sensation, positive straight leg raising bilaterally, no radiculopathy, no associated neurologic abnormalities, and intervertebral disc syndrome without incapacitating episodes in the previous 12 months.  X-rays of the thoracolumbar spine showed arthritis.   The VA examiner opined that it was less likely than not that the Veteran's current back condition (which was diagnosed as intervertebral disc syndrome) was related to active service.  The rationale for this opinion was that the Veteran had been diagnosed as having myositis during active service but "this is a condition of the muscle" and there was no evidence of any spine injury in the claims file "that would result in [degenerative disc disease] or other conditions of the spine."  The diagnosis was intervertebral disc syndrome.

Despite the Veteran's assertions to the contrary, the record evidence does not support finding an etiological relationship between residuals of a left total knee arthroplasty, right knee osteoarthritis, or a low back disability and active service.  The Board acknowledges that his service treatment records show that he complained of a backache (which was diagnosed as myositis or a muscle injury) and very mild degenerative arthritis and atypical chondromalacia of the knees during active service.  The evidence does not indicate that any of the Veteran's current bilateral knee or low back problems are related to active service or any incident of service.  The VA examiner specifically found in November 2013 that the Veteran's in-service chondromalacia was not a "precursor" to either of his current bilateral knee disabilities which were not related to active service.  This same clinician opined that it was less likely than not that the Veteran's current low back disability (which was diagnosed as intervertebral disc syndrome) was related to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for residuals of a left total knee arthroplasty, right knee osteoarthritis, or a low back disability.  In summary, the Board finds that service connection for residuals of a left total knee arthroplasty, right knee osteoarthritis, and for a low back disability is not warranted.

The Board finally finds that service connection for right knee osteoarthritis or for low back arthritis is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Despite the Veteran's assertions to the contrary, the evidence does not show that he experienced arthritis (or osteoarthritis) in the right knee or low back during active service or within the first post-service year (i.e., by November 1975) such that service connection is warranted for either right knee osteoarthritis or for low back arthritis on a presumptive basis as a chronic disease.  Id.  The Board acknowledges here that the Veteran was diagnosed as having very mild degenerative arthritis of the right knee in December 1970; however, this diagnosis is not supported by the objective findings obtained at that in-service outpatient treatment visit which showed a normal right knee and normal right knee x-rays.  Nor is this in-service diagnosis supported by subsequent outpatient treatment records which show no diagnosis of or treatment for right knee arthritis at any time during the Veteran's 20 years of active service.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the record evidence, the Board finds that the diagnosis of very mild degenerative arthritis in December 1970 is based on an inaccurate factual predicate, does not reflect objective clinical data, and is not supported by the other clinical evidence of record.  Thus, the Board concludes that the December 1970 diagnosis of very mild degenerative arthritis is not probative on the issue of whether the Veteran initially experienced right knee osteoarthritis during active service.  This evidence also cannot support granting service connection for right knee osteoarthritis on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board finds that service connection for right knee osteoarthritis or for low back arthritis is not warranted on a presumptive basis.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of residuals of a left total knee arthroplasty, right knee osteoarthritis, and a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the knees (popping and soreness) and the low back (difficulty lifting heavy objects) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral knee or low back problems since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his knees and spine were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no etiological link between residuals of a left total knee arthroplasty, right knee osteoarthritis, or a low back disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to an initial compensable rating for a right eye retina scar is denied.

Entitlement to service connection for residuals of a left total knee arthroplasty is denied.

Entitlement to service connection for right knee osteoarthritis is denied.

Entitlement to service connection for a low back disability is denied.



REMAND

The Veteran contends that his current obstructive sleep apnea, left hip osteoarthritis, and right hip osteoarthritis are related to active service.  He specifically contends that he injured his hips as a result of an in-service fall off of a ladder and began snoring during service.  He alternatively contends that his current low back disability caused or aggravated (permanently worsened) his current left hip osteoarthritis and right hip osteoarthritis.

With respect to the Veteran's service connection claims for obstructive sleep apnea, left hip osteoarthritis, and right hip osteoarthritis, the record evidence shows that he has current diagnoses of each of these claimed disabilities.  To date, however, he has not been scheduled for VA examination to determine the nature and etiology of any of these claimed disabilities.  The Board notes that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the current nature and etiology of his obstructive sleep apnea, left hip osteoarthritis, and right hip osteoarthritis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for examination to determine the nature and etiology of any obstructive sleep apnea.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

2.  Schedule the Veteran for examination to determine the nature and etiology of any left hip osteoarthritis or right hip osteoarthritis.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left hip and/or right hip osteoarthritis, if diagnosed, is related to active service or any incident of service.  The examiner next is asked to state whether the Veteran's low back disability caused or aggravated (permanently worsened) left hip osteoarthritis, if diagnosed.  The examiner finally is asked to state whether the Veteran's low back disability caused or aggravated (permanently worsened) right hip osteoarthritis, if diagnosed.  A rationale should be provided for any opinions expressed.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


